PHH Mtge. Corp. v Hamer (2017 NY Slip Op 04731)





PHH Mtge. Corp. v Hamer


2017 NY Slip Op 04731


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


833 CA 17-00172

[*1]PHH MORTGAGE CORPORATION, PLAINTIFF-APPELLANT,
vMICHAEL HAMER, ALSO KNOWN AS MICHAEL J. HAMER, ET AL., DEFENDANTS, AND ROBERT J. NICHOLSON, RESPONDENT. 


SHAPIRO, DICARO & BARAK, LLC, ROCHESTER (AUSTIN T. SHUFELT OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
AMDURSKY, PELKY, FENNELL & WALLEN, P.C., OSWEGO (TIMOTHY J. FENNELL OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, J.), entered May 19, 2016. The order, among other things, denied plaintiff's motion to vacate the foreclosure sale and relieve the bid of third-party purchaser Robert J. Nicholson. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court